GERBER, J.
The defendant appeals his judgment and sentence for violating his probation. We affirm the judgment without discussion. However, we reverse the sentence. Although the sentence was legally permissible, the circuit court erred in failing to renew the offer of counsel before sentencing. See Capitaine v. State, 58 So.3d 438, 439 (Fla. 4th DCA 2011) (“Sentencing is a critical stage of a criminal proceeding, and a trial court must renew the offer of counsel even if the defendant has previously waived counsel.”) (citation omitted). We remand for resentencing after a renewal of the offer of counsel.

Affirmed in part, reversed in part, and remanded for resentencing.

TAYLOR and DAMOORGIAN, JJ., concur.